DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are presented for examination.
Claims 1-3, 7-12, and 15-20 are rejected.
Claims 4-6, 13-14 are objected to.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 7-12, and 15-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Suzuki et al. (US Pub. No.: 2019/0111942 A1: hereinafter “Suzuki”).

         Consider claim 1:
                    Suzuki teaches a method for predicting a transfer of control of a vehicle to a driver (See Suzuki, e.g., “a method for conveying information during an autonomous drive and a vehicular information presenting device that can smoothly switch from a first state in which a drive control is performed automatically to a second state...” of Abstract, ¶ [0013], ¶ [0023], and Fig. 2 steps S11-S20), the method comprising: receiving information about an environment of the vehicle (See Suzuki, e.g., “At step S11, the autonomous drive control unit 10 acquires weather information and traffic information at each place ahead on a route of the self vehicle by performing a wireless communication 11 with an apparatus located outside the vehicle…” of ¶ [0093], Fig. 2 step S11); identifying at least one condition represented in the information about the environment of the vehicle (e.g., weather, traffic conditions) that corresponds to at least one of one or more known conditions that lead to a handback of operational control of the vehicle to the driver (See Suzuki, e.g., “At step S12, the autonomous drive control unit 10 predicts an encounter with an event that may disable continuation of an autonomous drive on the basis of the acquired pieces of weather information and traffic information and predetermined judgment criteria…” of ¶ [0093]-¶ [0098], and Fig. 2 steps S11-S20); and predicting the transfer of control of the vehicle to the driver based on the at least one condition identified from the information about the environment of the vehicle (See Suzuki, e.g., “If execution of a handover from the autonomous drive to a manual drive is determined (S19: yes), at step S20 the information output control unit 20 causes, for example, (one of) the display devices 21 or (one of) the sound/voice output devices 23 to output a handover message and thereby conveys the situation to the driver reliably by an explicit expressing method at a position short of a position of occurrence of the handover…” of ¶ [0093]-¶ [0098], and Fig. 2 steps S11-S20). 

         Consider claim 2:
                    Suzuki teaches everything claimed as implemented in the rejection of claim 1. In addition, Suzuki teaches wherein the information about the environment of the vehicle includes image data of the environment around the vehicle captured by a camera (See Suzuki, e.g., “The autonomous drive control unit 10 can detect a current road situation on the basis of analysis results of videos taken by the vehicular cameras 14, distance information detected by the radar 15, and other information…” of ¶ [0063], ¶ [0074], ¶ [0076], and Fig. 1 element 14).  

         Consider claim 3:
                    Suzuki teaches everything claimed as implemented in the rejection of claim 2. In addition, Suzuki teaches determining, from the image data, one or more salient portions of the environment (See Suzuki, e.g., “The autonomous drive control unit 10 can detect a current road situation on the basis of analysis results of videos taken by the vehicular cameras 14, distance information detected by the radar 15, and other information…” of ¶ [0063], ¶ [0074], ¶ [0076], and Fig. 1 element 14), wherein at least one of the one or more salient portions of the environment corresponds to the at least one condition identified from the information about the environment of the vehicle (See Suzuki, e.g., “Thus, an encounter with an event such as a rainfall occurring at a place ahead that may cause a handover is predicted…” of ¶ [0063], ¶ [0074], ¶ [0076], ¶ [0078], and Fig. 1 element 14, Fig. 2 steps S11-S20). 

          Consider claim 7:
                    Suzuki teaches everything claimed as implemented in the rejection of claim 1. In addition, Suzuki teaches determining a confidence value corresponding to a likelihood that the predicted transfer of control of the vehicle to the driver occurs (See Suzuki, e.g., “At step S16, the autonomous drive control unit 10 calculates a warning level SG10 on the basis of the degree of importance calculated at step S13, the degree of emergency calculated at step S14, and the probability of encountering the event calculated at step S15…” of ¶ [0093]-¶ [0098], and Fig. 2 steps S11-S20). 

          Consider claim 8:
                    Suzuki teaches everything claimed as implemented in the rejection of claim 7. In addition, Suzuki teaches providing an alert to the driver, wherein a degree or a type of the alert provided corresponds to the confidence value (See Suzuki, e.g., “At step S16, the autonomous drive control unit 10 calculates a warning level SG10 on the basis of the degree of importance calculated at step S13, the degree of emergency calculated at step S14, and the probability of encountering the event calculated at step S15…” of ¶ [0093]-¶ [0098], and Fig. 2 steps S11-S20). 

          Consider claim 9:
                    Suzuki teaches everything claimed as implemented in the rejection of claim 1. In addition, Suzuki teaches receiving driving data from one or more driving events, wherein the driving data includes the information about the environment of the vehicle leading up to and during past handback events (See Suzuki, e.g., “Thus, an encounter with an event such as a rainfall occurring at a place ahead that may cause a handover is predicted…” of ¶ [0063], ¶ [0074], ¶ [0076], ¶ [0078], and Fig. 1 element 14); and determining the one or more known conditions that lead to the handback of operational control of the vehicle to the driver (See Suzuki, e.g., “At step S17, the information output control unit 20 determines a type of information presentation and strength of a stimulus according to the received warning level SG10…presents information about the event that may disable an autonomous drive in a manner that reflects the determined strength of a stimulus…” of ¶ [0093]-¶ [0098], and Fig. 2 steps S11-S20). 

          Consider claim 10:
                    Suzuki teaches everything claimed as implemented in the rejection of claim 9. In addition, Suzuki teaches wherein the driving data further includes the information about the environment of the vehicle when the driver manually assumes control of the vehicle (See Suzuki, e.g., “At step S17, the information output control unit 20 determines a type of information presentation and strength of a stimulus according to the received warning level SG10…presents information about the event that may disable an autonomous drive in a manner that reflects the determined strength of a stimulus…” of ¶ [0093]-¶ [0098], and Fig. 2 steps S11-S20). 

          Consider claim 11:
                    Suzuki teaches a system for predicting a transfer of control of a vehicle to a driver (See Suzuki, e.g., “…conveying information during an autonomous drive and a vehicular information presenting device that can smoothly switch from a first state in which a drive control is performed automatically to a second state...” of Abstract, ¶ [0013], ¶ [0023], and Fig. 1 system 100, Fig. 2 steps S11-S20) comprising: an electronic control unit (Fig. 1 elements 10, 20); and one or more environment sensors communicatively coupled to the electronic control unit (Fig. 1 elements 11-25), wherein the one or more environment sensors capture information about an environment of the vehicle (See Suzuki, e.g., “The autonomous drive control unit 10 can detect a current road situation on the basis of analysis results of videos taken by the vehicular cameras 14, distance information detected by the radar 15, and other information…” of ¶ [0063], ¶ [0074], ¶ [0076], and Fig. 1 element 14), wherein the electronic control unit is configured to: receive the information about the environment of the vehicle from the one or more environment sensors (See Suzuki, e.g., “At step S11, the autonomous drive control unit 10 acquires weather information and traffic information at each place ahead on a route of the self vehicle by performing a wireless communication 11 with an apparatus located outside the vehicle…” of ¶ [0093], Fig. 2 step S11); identify at least one condition represented in the information about the environment of the vehicle (e.g., weather, traffic conditions) that corresponds to at least one of one or more known conditions that lead to a handback of operational control of the vehicle to the driver (See Suzuki, e.g., “At step S12, the autonomous drive control unit 10 predicts an encounter with an event that may disable continuation of an autonomous drive on the basis of the acquired pieces of weather information and traffic information and predetermined judgment criteria…” of ¶ [0093]-¶ [0098], and Fig. 2 steps S11-S20); and predict the transfer of control of the vehicle to the driver based on the at least one condition identified from the information about the environment of the vehicle (See Suzuki, e.g., “If execution of a handover from the autonomous drive to a manual drive is determined (S19: yes), at step S20 the information output control unit 20 causes, for example, (one of) the display devices 21 or (one of) the sound/voice output devices 23 to output a handover message and thereby conveys the situation to the driver reliably by an explicit expressing method at a position short of a position of occurrence of the handover…” of ¶ [0093]-¶ [0098], and Fig. 2 steps S11-S20).

          Consider claim 12:
                    Suzuki teaches everything claimed as implemented in the rejection of claim 11. In addition, Suzuki teaches wherein the one or more environment sensors includes a camera, wherein the information about the environment includes image data of the environment captured by the camera (Fig. 1 element 14), and wherein the electronic control unit is further configured to: determine, from the image data, one or more salient portions of the environment, wherein at least one of the one or more salient portions of (See Suzuki, e.g., “The autonomous drive control unit 10 can detect a current road situation on the basis of analysis results of videos taken by the vehicular cameras 14, distance information detected by the radar 15, and other information…” of ¶ [0063], ¶ [0074], ¶ [0076], and Fig. 1 element 14).

          Consider claim 15:
                    Suzuki teaches everything claimed as implemented in the rejection of claim 11. In addition, Suzuki teaches wherein the electronic control unit is further configured to: determine a confidence value corresponding to a likelihood that the predicted transfer of control of the vehicle to the driver occurs (See Suzuki, e.g., “At step S16, the autonomous drive control unit 10 calculates a warning level SG10 on the basis of the degree of importance calculated at step S13, the degree of emergency calculated at step S14, and the probability of encountering the event calculated at step S15…” of ¶ [0093]-¶ [0098], and Fig. 2 steps S11-S20).

          Consider claim 16:
                    Suzuki teaches everything claimed as implemented in the rejection of claim 15. In addition, Suzuki teaches wherein the electronic control unit is further configured to: provide an alert to the driver, wherein a degree or a type of the alert provided corresponds to the confidence value (See Suzuki, e.g., “At step S16, the autonomous drive control unit 10 calculates a warning level SG10 on the basis of the degree of importance calculated at step S13, the degree of emergency calculated at step S14, and the probability of encountering the event calculated at step S15…” of ¶ [0093]-¶ [0098], and Fig. 2 steps S11-S20). 

          Consider claim 17:
                    Suzuki teaches everything claimed as implemented in the rejection of claim 11. In addition, Suzuki teaches wherein the electronic control unit is further configured to: receive driving data from one or more driving events, wherein the driving data includes the information about the environment of the vehicle leading up to and during past handback events (See Suzuki, e.g., “Thus, an encounter with an event such as a rainfall occurring at a place ahead that may cause a handover is predicted…” of ¶ [0063], ¶ [0074], ¶ [0076], ¶ [0078], and Fig. 1 element 14); and determine the one or more known conditions that lead to the handback of operational control of the vehicle to the driver (See Suzuki, e.g., “At step S17, the information output control unit 20 determines a type of information presentation and strength of a stimulus according to the received warning level SG10…presents information about the event that may disable an autonomous drive in a manner that reflects the determined strength of a stimulus…” of ¶ [0093]-¶ [0098], and Fig. 2 steps S11-S20). 

          Consider claim 18:
                    Suzuki teaches everything claimed as implemented in the rejection of claim 17. In addition, Suzuki teaches wherein the driving data further includes the information (See Suzuki, e.g., “At step S17, the information output control unit 20 determines a type of information presentation and strength of a stimulus according to the received warning level SG10…presents information about the event that may disable an autonomous drive in a manner that reflects the determined strength of a stimulus…” of ¶ [0093]-¶ [0098], and Fig. 2 steps S11-S20). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Suzuki in view of Nageshrao et al. (US Pub. No.: 2020/0065665 A1: hereinafter “Nageshrao”).

          Consider claim 19:
                    Suzuki teaches a system for predicting a transfer of control of a vehicle to a driver comprising: an electronic control unit configured to implement a vehicular network (Fig. 1 elements 11-25, SG01-SG18, and 100); and one or more environment sensors communicatively coupled to the electronic control unit (Fig. 1 elements 11-25), wherein the one or more environment sensors capture information about an environment of the vehicle (See Suzuki, e.g., “The autonomous drive control unit 10 can detect a current road situation on the basis of analysis results of videos taken by the vehicular cameras 14, distance information detected by the radar 15, and other information…” of ¶ [0063], ¶ [0074], ¶ [0076], and Fig. 1 element 14), and wherein the electronic control unit is configured to: receive, as an input to the vehicular network, the information about the environment of the vehicle from the one or more environment sensors (See Suzuki, e.g., “At step S11, the autonomous drive control unit 10 acquires weather information and traffic information at each place ahead on a route of the self vehicle by performing a wireless communication 11 with an apparatus located outside the vehicle…” of ¶ [0093], Fig. 2 step S11); identify, with the vehicular network, at least one condition represented in the information about the environment of the vehicle (e.g., weather, traffic conditions) that corresponds to at least one of one or more known conditions that lead to a handback of operational (See Suzuki, e.g., “At step S12, the autonomous drive control unit 10 predicts an encounter with an event that may disable continuation of an autonomous drive on the basis of the acquired pieces of weather information and traffic information and predetermined judgment criteria…” of ¶ [0093]-¶ [0098], and Fig. 2 steps S11-S20).
          Suzuki further teaches and predict, with the vehicular network, the transfer of control of the vehicle to the driver based on the at least one condition identified from the information about the environment of the vehicle (See Suzuki, e.g., “If execution of a handover from the autonomous drive to a manual drive is determined (S19: yes), at step S20 the information output control unit 20 causes, for example, (one of) the display devices 21 or (one of) the sound/voice output devices 23 to output a handover message and thereby conveys the situation to the driver reliably by an explicit expressing method at a position short of a position of occurrence of the handover…” of ¶ [0093]-¶ [0098], and Fig. 2 steps S11-S20). However, Suzuki does not explicitly teach a neural network.
          In an analogous field of endeavor, Nageshrao teaches a neural network (See Nageshrao, e.g., “…A computing device in a vehicle can be programmed to acquire data regarding the external environment of a vehicle and to use the data to determine trajectories to be used to operate a vehicle in autonomous or semi-autonomous mode… for example. Determining a safe path can be improved by determining a safe path based on a neural network (NN), which can also be referred to as deep neural network (DNN) herein, and a safety agent (SA) and periodically updating the NN based on data acquired while operating the vehicle…”, of Abstract, ¶ [0010], Fig. 4 element 400).
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Suzuki by adding the above features, as taught by Nageshrao, so as to implement an enhanced, seamless, and robust autonomous vehicular system to prevent mishaps .  

          Consider claim 20:
                    The combination of Suzuki, Nageshrao teaches everything claimed as implemented in the rejection of claim 19. In addition, Suzuki teaches wherein the vehicular network is trained by: receiving driving data from one or more driving events (See Suzuki, e.g., “Thus, an encounter with an event such as a rainfall occurring at a place ahead that may cause a handover is predicted…” of ¶ [0063], ¶ [0074], ¶ [0076], ¶ [0078], and Fig. 1 element 14), wherein the driving data includes the information about the environment of the vehicle leading up to and during past handback events (See Suzuki, e.g., “At step S12, the autonomous drive control unit 10 predicts an encounter with an event that may disable continuation of an autonomous drive on the basis of the acquired pieces of weather information and traffic information and predetermined judgment criteria…” of ¶ [0093]-¶ [0098], and Fig. 2 steps S11-S20); analyzing the driving data for common conditions leading up to past handback events (See Suzuki, e.g., “At step S12, the autonomous drive control unit 10 predicts an encounter with an event…on the basis of the acquired pieces of weather information and traffic information and predetermined judgment criteria…” of ¶ [0093]-¶ [0098], and Fig. 2 steps S11-S20); and determining the one or more known conditions that lead to the handback of operational control of the vehicle to the driver (See Suzuki, e.g., “At step S11, the autonomous drive control unit 10 acquires weather information and traffic information at each place ahead on a route of the self vehicle by performing a wireless communication 11 with an apparatus located outside the vehicle…” of ¶ [0093], Fig. 2 step S11). In an analogous field of endeavor, Nageshrao teaches a neural network (See Nageshrao, e.g., “…deep neural network (DNN) herein, and a safety agent (SA) and periodically updating the NN based on data acquired while operating the vehicle…”, of Abstract, ¶ [0010], Fig. 4 element 400).
                    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the instant invention to modify the system of Suzuki by adding the above features, as taught by Nageshrao, so as to prevent mishaps by ascertaining that vehicular systems are equipped with a state of the art technology, thereby, increasing the occupants’ confidence. 

Allowable Subject Matter
Claims 4-6, 13-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Further, the prior art on record fails to teach or suggest, either in singularity or in combination, the claims subject matter of the said claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

         IBUKA et al. (US Pub. No.: 2020/0079395 A1) teaches “The vehicle control device according to the present invention is a device that automatically controls the travel of a vehicle at least partially, the vehicle control device comprising: a traveling environment acquisition unit that acquires a traveling environment of the vehicle when the travel control is performed; and a vehicle control unit that performs state change control to change a state of the vehicle on the basis of the traveling environment acquired by the traveling environment acquisition unit, when the travel control is transitioned from automatic to manual or when such transition is predicted.

          FOX et al.(US Pub. No.: 2020/0064833 A1) teaches “Embodiments for implementing intelligent transition between autonomous and manual driving modes by a processor. A customized transition plan for one or more entities may be generated for transitioning between an autonomous driving mode and a manual driving mode according to one or more identified contextual factors and driver performance requirements. The customized transition plan may be applied for transitioning between the autonomous driving mode and the manual driving mode.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BABAR SARWAR whose telephone number is (571)270-5584.  The examiner can normally be reached on Mon-Fri 9:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris S. Almatrahi can be reached on (313)446-4821.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.